DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gan (US 2016/0276224).
Gan is directed to a semiconductor device and method of forming the same. Gan discloses the device is illustrated in Figure 5. Gan illustrates the device in FIG. 5 which comprises, U-shaped interfacial layers 117, 137, 157, U-shaped high-k dielectric layers 118, 138, 158, U-shaped bottom barrier metal layers 119, 139, 159 and U-shaped work function layers 120, 140, 160 formed and stacked sequentially in the gate trenches 116, 136, 156.  (Para, 0028; Fig.5). Gan illustrates that conductive 121, 141, 161 are filled in the gate trenches 116, 136, 156, respectively.  (Para, 0028; Fig.5). Gan discloses a material layer (not shown in the drawings), such as a tantalum nitride (TiN) layer, may be formed additionally before the work function material layer is formed, to further adjust the work function layer for tuning the work function of the metal gate in the following processes. (Para, 0028; Fig.5). These disclosures and the illustrations of Figure 5 teach and/or suggest the limitation of claim 10 where A semiconductor device, comprises: a substrate; a first transistor disposed on the substrate, and comprising a first gate structure, wherein the first gate structure comprises a first high-k layer and a first work function layer sequentially disposed on the substrate; and a second transistor disposed on the substrate, and comprising a second gate structure, wherein the second gate structure comprises a second high-k layer and a second work function layer sequentially disposed on the substrate…’ Moreover, these disclosures and the illustrations of Figure 5 teach and/or suggest the limitation of claim 12, ‘The semiconductor device of claim 11, further comprising: a third transistor disposed on the substrate, and comprising a third gate structure, wherein the third gate structure comprises a third high-k layer and a third work function layer sequentially disposed on the substrate…’
Gan discloses in one embodiment, the interfacial layers 117, 137, 157 for example include silicon oxide or silicon nitride. (Para, 0029; Fig.5). Gan discloses the high-k dielectric layers 118, 138, 158 may include dielectric materials having dielectric constants (k value) larger than 4. (Para, 0029; Fig.5). Gan discloses the bottom barrier metal layers 119, 139, 159 may include a monolayered or multilayered structure, such as including titanium (Ti), tantalum (Ta), titanium nitride (TiN) or tantalum nitride (TaN), but is not limited thereto. (Para, 0029; Fig.5). Gan also clarifies that compositions of the work function layers 120, 140, 160 may differ from the transistor type adapted in an NMOS or a PMOS transistor. (Para, 0029; Fig.5). Gan explains, if the transistor is an NMOS transistor, the work function layers 120, 140, 160 may include a metal material having a work function ranging between 3.9 eV and 4.3 eV, such as 120, 140, 160 may include a metal material having a work function ranging between 4.8 eV and 5.2 eV, such as titanium nitride, tantalum nitride, tantalum carbide (TaC). (Para, 0029; Fig.5).  These disclosures teach and/or suggest the limitation of claim 10, wherein a material of the second work function layer comprises a Ta element and Al element and the limitation of claim 12 wherein a material of the third work function layer comprises Ti element and Al element. Moreover, these disclosures and the illustrations of Figure 5 teach and/or suggest the limitations of claims 11 and 13. Gan also discloses the conductive layers 121, 141, 161 may include a low resistivity material, such as aluminum (Al), tungsten (W), titanium aluminide or cobalt tungsten phosphide (CoWP), but is not limited thereto.
Therefore, the limitations of claims 10-13 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Application in view of the explicit disclosures and illustrations of Gan as well as the teachings one of ordinary skill in the art would have reasonably understood from the disclosures and illustrations of Gan as discussed above. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 14 are also directed to semiconductor devices. Independent claim 1 recites a semiconductor device similar in scope to the device of independent claim 10 rejected above. The disclosures and illustrations of Gan as discussed above teach and/or suggest the limitations of claim 1 where a semiconductor device, comprises: a substrate; a first transistor disposed on the substrate, and comprising a first gate structure, wherein the first gate structure comprises a first high-k layer, a first work function layer, sequentially disposed on the substrate; and a second transistor disposed on the substrate, and comprising a second gate structure, the 
Independent claim 14 recites, ‘ A semiconductor device, comprising: a substrate; a plurality of semiconductor nanosheets disposed over the substrate; and a gate stack wrapping each of the plurality of semiconductor nanosheets, wherein the gate stack comprises: a gate dielectric layer wrapping each of the plurality of semiconductor nanosheets; a work function layer surrounding the gate dielectric layer; a gate fill material surrounding the work function layer; and a barrier layer between the work function layer and the gate fill material, wherein the barrier layer is located in an inner sheet region between two adjacent semiconductor nanosheets and in an outer sheet region other than the inner sheet region.’ The disclosures and illustrations of Gan fail to teach and/or suggest the semiconductor device as recited in claim 14. Moreover, the prior art fails to provide other relevant teaching which are either properly combinable with Gan to teach and/or suggest the limitations of claim 14 or that teach and/or suggest the semiconductor device recited in claim 14. Therefore, independent claim 14 and claims 15-20 depending therefrom are allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899